nov internal revenue seryice uniform issue list tpa y legend taxpayer a amount b ira c bank d bank e dear this is in response to your letter dated date as supplemented by letters dated date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are year-old married individual who owned ira c you decided to change the ira c custodian from bank d to bank e page in late date you told bank d you wanted to transfer ira c from bank d to bank e after contacting bank d you and your ailing spouse left for the winter there soon after arriving in worsened and required hospitalization and surgery she became critically ill and began to have heart problems and kidney failure to spend your wife’s heart and kidney condition without telling you about the 60-day time period for making a rollover you knew moun oo your personal checking accoun e -____--- -_-_-_-__-ameount b-was_in-yeur-cher -________ because-you-were-dealing-with-your-spou se’s critieal-condition -getting her to-the- --_----_- b-in bank itamount hospital for surgery treatment doctor's appointments you could not focus on handling your financial affairs for several months because of the stress of the situation later when your spouse’s condition improved and you had time to think about your financial affairs again you attempted to deposit amount b in bank e bank e advised you the day rollover period had passed sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or _ ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an jra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was page not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such veto orather would be against equity or goes conscience eg are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you have presented demonstrates that the financial_institution did not follow your instructions and that the subsequent stress and confusion you experienced when your wife’s critical heart and kidney condition that required hospitalization and surgery prevented you from immediately correcting the situation under the circumstances you could not reasonably satisfy the requirement that amount b be deposited in an eligible_retirement_plan or ira within days of the distribution the - failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b you are granted a period of days from the issuance of this ruling letter to contribute amount b in cash into an ira account provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to sincerely yours ep oma alan c pipkin manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose co
